t c memo united_states tax_court cerand company inc petitioner v commissioner of internal revenue respondent docket no filed date gerard a cerand an officer for petitioner gregory s matson and warren p simonsen for respondent supplemental memorandum findings_of_fact and opinion gerber judge this case was remanded for further proceedings by the court_of_appeals for the district of columbia circuit 254_f3d_258 d c cir this opinion supplements a previously released opinion cerand co v commissioner tcmemo_1998_423 - cerand ii in tcmemo_1998_423 cerand we held that the advances petitioner made to sister corporations were equity and not debt as claimed by petitioner in cerand ii the court_of_appeals held in the present case we hold that the tax_court abused its discretion in assessing the evidence the critical flaw in the tax court’s analysis is its failure despite the taxpayer having pressed the point to consider petitioner’s contemporaneous treatment of sums received from its sister corporations as in part the payment of interest taxable as income to petitioner over a period of several years x petitioner received dollar_figure from the three sister corporations of which it booked more than dollar_figure as interest_income even though petitioner had taxable_income in only two of the years in question and treatment of the repayments as income in other years reduced the amount of net_operating_loss petitioner could carry forward into years when it had taxable_income although the tax_court abused its discretion by omitting from its analysis a highly significant bit of evidence we cannot say that had the court properly weighed this evidence it necessarily would have reached a different conclusion because we do not know what weight it assigned to the other evidence therefore we remand this case for the tax_court to weigh all the evidence in the first instance we also note that the tax_court placed considerable weight upon the lack of documentation indicating that the transfers of funds from petitioner to its sister corporations were loans because there were no documents recording the transfers there necessarily were no stated maturity dates no repayment schedules and no set interest rates as the seventh circuit recently observed in similar circumstances it is hazardous to say that an investment must be egquity because it is not documented as debt lack of documentation does not help us choose 230_f3d_896 petitioner does not raise this argument however and we therefore do not consider it based on the above-quoted holding we understand the court of appeals’ remand to reguire this court to provide further explanation of our holding with emphasis on the weight given to petitioner’s treatment of repayments and interest accruals findings_of_fact findings in barlier opinion in cerand i we found the following facts concerning the interest accruals and repayments by petitioner’s three sister corporations from time to time the three corporations made cash repayments or book entry credit was made to the advances for services rendered to petitioner while the corporations were viable they repaid dollar_figure to petitioner petitioner accrued interest only sporadically on the advances to two of the corporations and failed to accrue any interest against the advances to the third contrary to the advice of mr cerand’s tax adviser the interest that petitioner did accrue on its books was rolled over annually into a note receivable and reported as income by petitioner because that income was never actually received by petitioner respondent has allowed a deduction against ordinary_income for that amount additional findings in record that support the above-quoted findings petitioner began advancing funds to its three sister corporations in and over an 8-year period advanced dollar_figure one of the sister corporations had advances outstanding for years and the other two each had advances q4e- outstanding for years accordingly among the three sister corporations advances were outstanding to petitioner for a total of annual accounting periods petitioner accrued and reported interest_income with respect to of the accounting periods no interest was accrued or reported with respect to of the annual accounting periods the total amount of interest accrued and reported by petitioner for the period through was dollar_figure no amount of the accrued and reported interest was paid_by the sister corporations instead it was rolled over into a note receivable each year the reported interest was sporadic in amount and also varied as a percentage of the outstanding amount of advances treating the cumulative advances’ outstanding annually for each sister corporation as the denominator and the amount of reported interest as the numerator the following percentage rate of interest would result ' the outstanding annual cumulative advances used take into account increases for advances and reductions for any payments or credits during the year no interest_income was accrued or reported by petitioner with respect to one of the three sister corporations--cerand aviation --- - cumulative interest sister corp year advances reported percent first world dollar_figure dollar_figure first world big_number big_number first world big_number big_number first world big_number big_number first world big_number big_number first world big_number big_number airport ser big_number big_number airport ser big_number big_number throughout the 8-year period the amount of outstanding advances wass increasing the amount of repayment was decreasing and no amount of interest was paid_by the sister corporations instead of being paid any interest accrued by petitioner was merely rolled over annually into a note receivable as the sister corporations’ revenues decreased advances from petitioner generally increased reflecting a lack of concern about the possibility of repayment petitioner continued to advance funds to its three sister corporations even though conditions worsened and the likelihood of repayment diminished the three sister corporations did not seek financing from outside sources the three sister corporations made a total of dollar_figure in repayments which petitioner applied to the outstanding open account receivable the repayment amounts were sporadic and they were not uniform in amount for example during petitioner advanced dollar_figure to first world corp and dollar_figure was repaid in the next year dollar_figure was advanced and nothing was repaid during the following year dollar_figure - - was advanced and dollar_figure was repaid the three sister corporations failed to file corporate federal_income_tax returns for the years under consideration opinion to decide whether advances constitute debt or equity we are to make a factual inguiry into whether a taxpayer has shown a bona_fide debtor-creditor relationship 95_tc_257 segel v commissioner t1t c although bona_fide debt may exist between related parties such transactions between related parties are to be subjected to particular scrutiny in re uneco inc 532_f2d_1204 8th cir the determination of whether advances to a corporation have created bona_fide indebtedness depends on whether there is an intention to create an unconditional obligation to repay the advances see 511_f2d_185 6th cir in cerand i we identified factors used by courts to assist them in deciding whether particular advances constituted debt or equity we noted that the factors are not equally significant and that no factor is determinative or relevant in each case 326_us_521 464_f2d_394 5th cir finally we recognized that the factors used are only aids in our analysis of whether the advances constitute - risk capital entirely subject_to the fortunes of the corporate venture or represent a debtor-creditor relationship that comports with economic reality 398_f2d_694 3d cir 61_tc_367 in cerand i we identified the relevant facts and then analyzed them in three generalized categories each of which included several of the factors in compliance with the court of appeals’ mandate we express in greater detail the factors considered in reaching our decision that the advances were equity rather than debt the record generally reflects that petitioner’s advances created equity in its sister corporations although not a decisive factor no certificates evidencing indebtedness were prepared or executed by or between petitioner and its three sister corporations to which the advances were made also the owner gerald a cerand was not issued shares of stock in the three newly created corporations to which the advances were made with regard to petitioner’s expectation of interest and payments there was no fixed date or schedule for repayment of the advances petitioner could look only to revenues profits of the three sister corporations for repayment of the advances and or the payment of interest although petitioner contends that it had a right to enforce payment from its sister --- - corporations petitioner’s only effort to enforce collection occurred after it was clear that the sister corporations had failed and were to become defunct whereupon petitioner recovered the only remaining asset--the cash_value of a life_insurance_policy on mr cerand control of petitioner and its three sister corporations rested with mr cerand he was the sole shareholder of petitioner the alleged creditor and he was also the sole shareholder of all three sister corporations the alleged debtors mr cerand in conjunction with petitioner as the equity investor in its sister corporations not only participated in the management but controlled all aspects of all four corporations although petitioner contended it was the intent of the parties to create debt the alleged debt would have been subordinate to any creditors the three sister corporations may have had because petitioner did not take the usual or ordinary precautions to ensure its position vis-a-vis unrelated creditors essentially petitioner bankrolled a group of startup corporations if we accepted petitioner’s characterization that all advances were loans then the startup equity or capital was less than thin--it was nonexistent this may explain why petitioner and its related entities did not try to obtain credit from outside sources petitioner’s advances were used initially as startup_capital and later for the operation and overhead of the three entities’ businesses moreover the advances made by petitioner were completely dependent upon the success of startup companies none of which had prior business history security assets or other guaranties of repayment and finally petitioner’s sister corporations repaid only a small percentage of the advances as we noted in cerand i some of the factors usually considered by lenders such as capitalization risk the availability of financing from outside sources and the use to which advances are put can help to identify whether the transaction was within the realm of economic reality t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 here petitioner accrued and reported a relatively small percentage of the interest that would have accrued if the advances were truly debt no interest was paid to petitioner by the sister corporations instead the accruals were rolled over annually into a note receivable even if the dollar_figure of interest reported by petitioner had been paid to it by the sister corporations the amount of interest that was accrued and reported does not comport with economic reality in the context of a creditor-debtor relationship - during the 8-year period under consideration petitioner’s advances to the three sister corporations totaled dollar_figure during that same period the three sister corporations repaid dollar_figure accordingly approximately percent of the total amount advanced by petitioner was repaid by the sister corporations the repayments were sporadic not uniform in amount and depended upon the ability of the sister corporations to pay for example in petitioner advanced dollar_figure to first world corp and dollar_figure was repaid in the next year dollar_figure was advanced and nothing was repaid in the following year dollar_figure was advanced and dollar_figure was repaid petitioner continued to advance funds to the sister corporations in generally increasing amounts even though the relative amount of repayment and ability to repay were steadily decreasing petitioner did accrue and report dollar_figure as interest_income over the 9-year period through interest_income however was accrued and reported only for one sister corporation for its through years and for another for its and years accordingly petitioner accrued and reported interest_income in only of annual accounting periods of the sister corporations---approximately one-third of the time when interest was accrued and reported it was not uniform in amount or percentage as calculated previously the rate or percentage of the interest accrued and reported based on the cumulative outstanding yearend balances ranged from a low of percent to a high of percent using a weighted average for the eight accruals of interest the average rate of interest accrued would have been percent if interest pincite percent had been accrued and reported on all of the outstanding cumulative balances of the sister corporations petitioner would have reported approximately dollar_figure if a creditor would have charged percent interest during the period under consideration then petitioner by reporting dollar_figure in interest reported approximately percent of the interest that should have been accrued the apparent rate of interest accrued by petitioner however appears to be far below the going rate during the early 1980s the prime rate was ina precipitous climb and would eventually exceed percent before the end of the decade see eg finkelman v commissioner these amounts were calculated from exhibit 21-u by adding the outstanding balances for accounting periods---eight for first world corp and each for cerand aviation inc and airport services corp and then applying simple interest pincite percent it should be noted that with respect to airport services corp no advances were made after its year but it did not become defunct until sometime in accordingly its dollar_figure cumulative balance was considered outstanding for and because petitioner accrued interest only in of accounting periods the interest being accrued is essentially on a simple interest basis e interest was not accrued or added to the cumulative balances for of accounting periods tcmemo_1989_72 it was not unusual for interest rates during the period under consideration to be in the to percent range see eg 89_tc_535 845_fsupp_146 s d n y in re presgue isle apartments l p bankr bankr w d pa a third-party creditor would not have advanced funds to the sister corporations at a preferred rate less than percent considering the fact that they were startup companies without a business performance record assets security guaranties etc if we assume a 10-percent rate the total interest accruable would have been almost dollar_figure at percent the interest accruable would have approached dollar_figure if we assumed a 10-percent annual rate of compound interest the accrual for the cumulative advances for all accounting periods would have been an amount approaching dollar_figure accordingly in perspective petitioner accrued and or reported only a small percentage of the amount of interest that would have been due to an unrelated creditor during the years under consideration petitioner’s accountant tax adviser recommended that interest be accrued and reported for all years we do not know why petitioner did not take that advice petitioner has not provided any explanation as to why it failed to accrue or report all of the above calculations are for the most part based on simple interest the cumulative balances on exhibit u have been increased for accrued interest in only of possible annual periods interest in of possible instances further petitioner has not provided any explanation as to why interest was not accrued at a fixed rate or why the rate purportedly charged appears to be below market the only factors in this case that are helpful to petitioner and or supportive of its argument are the partial repayments and the accrual of interest repayment of principal and accrual or payment of interest can be significant indicators of whether advances are loans or equity generally shareholders place their money at the risk of the business while lenders seek a more reliable return see 481_f2d_730 5th cir in the overall setting of this case however the repayments and interest accruals are insufficient to overcome the weight of the evidence reflecting that in form and substance neither petitioner nor its sister corporations intended the advances to be loans nor did they treat them as loans petitioner mr cerand and the three sister corporations did not have a creditor-debtor relationship the repayments were there has been no showing that interest was paid and or that there was any fixed or legal_obligation for the sister corporations to pay interest likewise the sister corporations did not file returns and no records were offered showing how they treated the repayments and or whether they made charges against their revenues for interest_expense merely book entries as soon as some amount was repaid to petitioner always substantially less than had been advanced petitioner would make another usually larger advance to the sister corporations significantly we note that while the repayments were decreasing and the sister corporations’ ability to repay was dwindling petitioner continued to advance funds in progressively larger amounts it is important to note that no interest was actually paid to petitioner by the sister corporations in a similar manner to the repayments the interest accruals appear to be an attempt to simulate the existence of debt we note that the accruals were limited sporadic and had no apparent fixed percentage as noted by the court_of_appeals for the d c circuit petitioner reported taxable_income only in of the years under consideration and in five of the periods in which interest was accrued by petitioner the accrual of interest merely reduced petitioner’s losses and did not result in taxable_income put another way of the dollar_figure of interest accrued and reported by petitioner only dollar_figure about one-fourth resulted in additional tax burden on petitioner when compared to the outstanding cumulative balance the amount of interest accrued was substantially less in percentage than the going rate of interest during the period under consideration again no interest was actually paid_by the -- - sister corporations and while their ability to repay principal or to pay interest was decreasing petitioner continued to advance ever-increasing amounts petitioner’s actions and the facts in this record do not portray the type of debtor-creditor relationship that petitioner must show to qualify for ordinary_loss treatment under sec_166 i r c considering the lack of intent evidenced by the manner in which repayment was made and interest accrued and the lack of objective evidence of debt after reconsidering the evidence we reach the same conclusion as we reached in cerand i- -- petitioner was an investor in the three sister corporations and is not entitled to debt treatment under sec_166 to reflect the foregoing decision will be entered for respondent
